Title: To James Madison from Mathew Carey, 19 February 1814
From: Carey, Mathew
To: Madison, James


        
          Sir,
          Philada Feb. 19. 1814
        
        For five years I have been thoroughly & unalterably convinced that this Country was verging towards anarchy & civil war. And for those five years I have been ardently desirous of the adoption of means of prevention, simple, practicable, efficacious, & incapable of producing ill in any possible event.
        All my importunity—all my efforts have been in vain, although it required but a single recommendation to insure a fair trial of the plan suggested, which, if properly acted upon, would have prevented the successive losses Massachusetts, New Hampshire, Vermont, & Rhode Island, in all of which the friends of republican government & of the union had the ascendency which has been lost by the admirable management of the enemies of the government, & the miserable management of its friends. Never was a glorious cause so vilely conducted.
        Perfectly satisfied of the actual danger in which we stand, I make one more effort. What may be its success I know not. If it shares the same fate as the rest, I shall at least have the satisfaction of having done my duty.
        As long Ms. letters are not generally read, I have printed the present one. There are but twelve copies. For you—for Mr Munroe—for Capt Jones—for Mr Rush—for Mr Jefferson—& probably for Gov. Tompkins. I remain, sir Your obt. hble. servt
        
          Mathew Carey
        
      